Citation Nr: 0531197	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the veteran's service-connected cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter came before the Board of Veterans' Appeal (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO) that denied entitlement to service connection for 
headaches and a cervical spine disorder.

When this case was previously before the Board in December 
2003, it was remanded for further development and 
adjudication.  

In February 2005, the RO granted service connection for the 
veteran's cervical spine disorder.  Because this action 
represents a full grant of the benefit sought by the veteran, 
this issue is no longer before the Board.  


FINDINGS OF FACT

The veteran has headaches that are related to his service-
connected cervical spine disability.


CONCLUSION OF LAW

The veteran's headaches are proximately due to or the result 
of his service-connected cervical spine disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in June 2002 
and May 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) related to 
his claim of service connection.  By way of these letters, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim, as well as the 
types of evidence VA would assist him in obtaining.  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA medical evidence that 
shows a currently disability, evidence of a disease or injury 
in service, and medical evidence of a link between his 
current disability and service.  The veteran was informed 
that this evidence could consist of medical records or 
medical opinions, and he was invited to send information 
describing additional evidence or the evidence itself to VA 
at an address provided.

By way of a July 2002 rating decision, an October 2002 
Statement of the Case, and February and May 2005 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of his claim.  These 
documents, as well as the RO's letters to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, a VA examination, and statements submitted 
by the veteran and his representative in support of his 
claims.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for headaches.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of the veteran's claim.

The evidence in this case consists primarily of VA treatment 
records and a May 2004 VA examination.  The VA examination 
revealed that the veteran's headaches started as pain in the 
left eye and spread to the left side.  These headaches cause 
prostration at times.  The frequency of the headaches was 
noted to be as often as 2-3 times per week, but prostrating 
headaches occurred once per month.  The veteran was noted to 
be taking medication for his headaches.  The veteran was 
diagnosed with headaches, mixed type, migraine and muscle 
contraction.  Headaches with prostration were found to be due 
to migraine and unrelated to the veteran's cervical spine 
disease.

The veteran's VA treatment records show extensive treatment 
for the veteran's headaches.  These records indicate that the 
veteran suffers from chronic migrainous headaches, occurring 
sometimes daily.  A September 2004 treatment note found that 
the veteran's headaches are located primarily in the left 
side of the occipital area and are throbbing in quality.  The 
headaches are often debilitating and have been noted to come 
on by sitting for long periods, or lying in bed with a 
pillow.  The headaches are not associated with nausea or 
vomiting, but are associated with photophobia.  The veteran 
reported a trigger point on his neck that if he presses seems 
to give rise to headaches.  In addition, several treatment 
reports reflect that the veteran's headaches result from and 
are associated with his cervical spine disability.   A 
December 2004 treatment note indicated that the veteran's 
headaches "appear to be originating in the left occipital 
region, which is associated with a chronic neck complaint 
that the patient has had for many years now."  Another 
December 2004 report observed that the veteran was being seen 
for "chronic daily headaches, which appear to be migrainous 
in nature with component of cervical pain associated with the 
onset of headache."  A November 2003 treatment note reported 
that that "the patient continues to get severe headaches" 
and noted that "the dominant theory here is that the 
headaches are due to cervical arthritis."  This physician 
also indicated that the veteran was seeing a chiropractor 
with relief of headache for about five days.  And in April 
2002, a treatment note reported that another of the veteran's 
physicians felt that the veteran's neck problem was the cause 
of his headaches, and it was also noted that sometimes the 
veteran's headache and neck symptoms go together. 

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
headaches, secondary to the veteran's service-connected 
cervical spine disability.  In reaching this determination, 
the Board notes that the veteran is competent to report his 
symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, the Board notes that the veteran's treating physicians 
have, for a period of years, associated the veteran's 
headaches with his cervical spine disability.  While the May 
2004 VA examiner found that the veteran's headaches with 
prostration due to migraine were unrelated to the veteran's 
cervical spine disease, the Board finds that the opinions of 
the veteran's treating physicians, who have treated the 
veteran over the years and have been trying to find a 
solution for his chronic and often debilitating headaches, 
should carry the most weight in this case.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Thus, as the Board finds that the evidence in the record is 
at least in equipoise with respect to the question of whether 
the veteran's headaches are caused by his service-connected 
cervical spine disability, the Board resolves all reasonable 
doubts in the veteran's favor, and finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for headaches.  The appeal is granted.

ORDER

Service connection for headaches is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


